Citation Nr: 0724477	
Decision Date: 08/08/07    Archive Date: 08/20/07

DOCKET NO.  05-00 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE


Entitlement to service connection for recurrent tinnitus.

REPRESENTATION

Appellant represented by:	California Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from November 1970 to 
September 1972. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, CA.  The veteran appeared for a Travel Board 
hearing which was conducted before the undersigned Veterans 
Law Judge on September 11, 2006


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all evidence necessary for an equitable disposition 
of the claim.

2.  The veteran experienced noise exposure during service and 
service connection is in effect for hearing loss as a result 
of that exposure.

3.  The veteran has recurrent tinnitus that is related to 
noise exposure from service.  


CONCLUSION OF LAW

The veteran's recurrent tinnitus was incurred in service.  
38 U.S.C.A. §§  1110 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In correspondence dated in May 2004, the agency of original 
jurisdiction (AOJ) satisfied its duty to notify the veteran 
under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2006).  Specifically, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
the claim for service connection for tinnitus; information 
and evidence that VA would seek to provide; and information 
and evidence that the veteran was expected to provide.  While 
the veteran was not instructed to "submit any evidence in 
his possession that pertains to the claim," he was advised 
to notify VA of any information or evidence in support of his 
claim that he wished VA to retrieve for him.  This notice was 
provided to the veteran prior to the initial denial of his 
claim in July 2004 and he provided testimony at a personal 
hearing in September 2006 and submitted evidence in support 
of his claim.  Thus the veteran has participated effectively 
in the processing of his claim. 

While the record reflects that the AOJ had not provided 
notice with respect to the initial disability rating and 
effective date elements of the claim, until after the 
adjudication of his claim, those matters are not currently 
before the Board and as the claim is being granted, the AOJ 
will have the opportunity to provide the required notice 
before it effectuates the Board's decision.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2006).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured and VA examinations have been 
conducted in conjunction with his claim.

Law, Evidence and Analysis 

The Board is not required to discuss all of the evidence of 
record.  Rather, it only must provide the reasons for its 
rejection of any material evidence favorable to the veteran. 
Timberlake v. Gober, 14 Vet. App. 122, 128 (2000) (citing 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the regulatory requirement that VA "review...the entire 
evidence of record" is not a requirement that the adjudicator 
"analyze and discuss" all such evidence)).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service. See 38 U.S.C.A. §§ 1110; 38 C.F.R. §§ 3.303(a), 
3.304  Further, VA regulation provides that, with chronic 
disease shown as such in service so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The Court of Appeals for Veterans Claims (Court) has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
U.S. Court of Appeals for the Federal Circuit, which has 
stated, "a veteran seeking disability benefits must establish 
. . . the existence of a disability [and] a connection 
between the veteran's service and the disability."  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The appellant can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the appellant as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the appellant is competent to report 
symptoms, he does not have medical expertise.  Therefore, he 
cannot provide a competent opinion regarding diagnosis and 
causation.  

Neither the Board nor the appellant is competent to 
supplement the record with unsubstantiated medical 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Conversely, health professionals are experts and are 
presumed to know the requirements applicable to their 
practice and to have taken them into account in providing a 
diagnosis.  Cohen v. Brown, 10 Vet. App. 128 (1997).  

In this case, the veteran is seeking service connection for 
tinnitus.  For the reasons set forth below, the Board finds 
that the evidence is in relative equipoise and all doubt will 
be resolved in the veteran's favor.  In determining whether a 
claimed benefit is warranted, VA must determine whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether the 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert 
v.Derwinski, 1 Vet.App. 49 (1990).  

The veteran filed his claim for service connection for 
tinnitus at the same time he filed his claim for service 
connection for hearing loss.  The RO granted service 
connection for hearing loss on the basis of the evidence 
including the VA examiner's opinion that the veteran's 
hearing loss was due to noise exposure from service.

The service medical records and VA treatment records and 
examination reports dated from the 1990's are negative for 
complaints or findings of tinnitus.  On the VA examination in 
June 2004, the examiner related the veteran's hearing loss to 
service.  It was noted the veteran had combat exposure and 
the configuration of the audiogram was suggestive of noise 
inducted hearing loss, which was as least as likely as not 
due to military service.  Regarding the claim for tinnitus, 
the examiner related that the veteran reported the onset of 
tinnitus to be 5-6 years ago, 25+ years after service.  The 
examiner noted that the veteran denied having tinnitus during 
or immediately following service, based on this history, the 
tinnitus was considered to be less likely as not to be 
related to service.

In the veteran's notice of disagreement, received in November 
2004, responding to the RO's denial of his claim, he asserted 
that there had been a miscommunication between  him and the 
audiology technician at his VA examination.  He asserted that 
he reported that the ringing in his ears had gotten worse in 
the last 5-6 years.  He related he was surprised when he read 
the rating indicating onset was 5-6 years ago.  The veteran 
repeated his assertion that he had ringing in his ears since 
service and that it had gotten worse over the past 5-6 years 
in his substantive appeal submitted following receipt of the 
statement of the case.

At the time of his Travel Board hearing in September 2006, 
the veteran submitted additional evidence including 
photographs from Vietnam, hand drawn maps and lay statements.  
In an August 2006 statement, BM related that she knew the 
veteran since 1973 and had met him when he returned from 
Vietnam.  She remembered that he had complaints of constant 
ringing in his ears since his return from Vietnam.  She 
related that her husband JM had known the veteran since 1983 
and remembered him asking about ringing in his ears.  Both BM 
and JM signed the statement.  



RMcC also submitted an August 2006 statement that he had know 
the veteran for 30 years and remembered him complaining of 
continuous noise in his ears.

The veteran testified at his September 2006 hearing that he 
told the examiner that he had ringing in his ears all his 
adult life, which he considered to be when he returned from 
Vietnam and that for the past 5-6 years it had gotten worse.  
He testified that he was first aware of the ringing in 1972, 
after his return from Vietnam, but did not see a doctor as he 
was too busy "trying to get on with his life."  He related 
that he had worked after service as a carpenter, but had 
always used ear protection and that he did not know what 
tinnitus was until a couple of years earlier.  The Board 
finds the veteran's testimony to be credible.

It appears that the basis for the examiner's opinion against 
the veteran's claim was that he reported the onset of 
tinnitus to be 5-6 years earlier.  The veteran has repeatedly 
and consistently challenged the examiner's recording of his 
history and has submitted lay evidence from people who knew 
him at the time of his return from service.  Since the sole 
basis for the denial of a nexus to service was the veteran's 
reported history to the examiner and the veteran has come 
forward with additional evidence to support his claim that he 
has had it since service, the Board finds that the evidence 
is at least in equipoise.  It is certainly possible that 
during the veteran's hearing test there was a 
misunderstanding concerning the onset and increase in 
severity of his tinnitus. The fact that he immediately raise 
concerns when he was made award of the examiner's report and 
has provided additional evidence to support his claim weighs 
strongly in his favor.  As the veteran's testimony is found 
to be credible and the basis of the negative opinion from the 
examiner was the misunderstanding of the veteran's history, 
the Board finds the evidence supports his claim and a 
relationship to the noise exposure he experienced in service.  
Resolving all doubt in the veteran's favor, the Board 
concludes that the veteran' tinnitus is related to his 
service and service connection for tinnitus is warranted. 


ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
Steven L. Cohn
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


